 
Exhibit 10(c)


(FORM OF GRANT LETTER)


THE DEWEY ELECTRONICS CORPORATION


27 Muller Road
Oakland, New Jersey 07436


INCENTIVE STOCK OPTION




(Date)




(Name/address)


Dear


The Stock Option Committee (the "Committee"), in accordance with provisions of
the 1998 Stock Option Plan (the "Plan") of The Dewey Electronics Corporation
(the "Corporation"),
 
has granted you an option ("Stock Option") to purchase ______ shares of the
Corporation's Common Stock.  The date on which such options were granted was
 
_________________.  Your stock option is intended to qualify as an Incentive
Stock Option within the meaning of Section 422 of the Internal Revenue Code
(“Incentive Stock
 
Options”), as amended, and is subject to the terms and conditions of the Plan
and this letter.
 


1.  Option Price


The price at which you may purchase the shares of Common Stock covered by the
Stock Option is $_______ per share (which is the fair market value [for 10%
owners: 110% of the fair
 
market value] of the Common Stock, as determined by the Committee, at the time
of the granting of the option).
 


2.  Period of Option


Your Stock Option shall expire on (10 years from date of grant [for 10%
owners:  5 years from the date of grant] subject to paragraph 6 of this letter.
 


3.  Exercise of Option and Payment for Shares


(a)           You must remain in the employ of the Corporation or a subsidiary
Corporation for one year from the date the option was granted before you can
exercise any part of
 
this Stock Option.  Thereafter, this Stock Option will be exercisable, subject
to all other conditions of the Plan.




 
 

--------------------------------------------------------------------------------

 


(b)           Subject to the foregoing and to paragraph 6 of this letter, you
may purchase the shares of Common Stock covered by your Stock Option at any time
on or before the
 
expiration date.  Such exercise may be effected only by giving written notice of
the exercise of the Stock Option and the number of shares of Common Stock
desired to be
 
purchased to the Corporation at its address set forth above,
Attention:  President.  Such notice must be delivered, or, if mailed, postmarked
on or before the date on which the
 
right to exercise the Stock Option expires, and must be accompanied by cash
(including check, bank draft, money order or wire transfer to the order of the
Corporation) for
 
payment in full of the option price of the shares purchased.  The date of
exercise shall be the date that notice of exercise is delivered, if by hand, or
the date notice of exercise is
 
postmarked, if mailed.
 


4.  Status as Stockholder


Prior to your purchase of shares, you shall, as a holder of a Stock Option, have
none of the rights of a stockholder of the Corporation.
 


5.  Non-Transferability


During your lifetime, your Stock Option shall be exercised only by you and shall
not be transferable except for exercise as provided in paragraph (6)(c) of this
letter.
 


6.  Termination of Employment


(a)           If your employment terminates upon retirement at age 65 or for any
reason beyond your control other than your death, you may exercise your Stock
Option only
 
within three months after the date of termination of employment, but in no event
after the expiration date of the option, and only as to shares which you were
entitled to
 
purchase pursuant to paragraph 3 of this letter at the date of such termination.
 


(b)           If your employment terminates for reasons within your control,
including, without limitation, cause and voluntary resignation, your Stock
Option shall be terminated
 
as of the date you resign or receive notice of termination.  The Committee shall
have absolute discretion to determine the date when notice of such termination
was given and
 
whether or not such termination was for cause, and its decision shall be
conclusive and binding upon you.




 
 

--------------------------------------------------------------------------------

 


(c)           In the event of your death, your Stock Option may be exercised by
your legal representatives within twelve (12) months following the date of
death, but in no event
 
after the expiration date of the option, and only as to shares which you were
entitled to purchase pursuant to paragraph 3 of this letter at the time of your
death.
 


7.  Adjustment in Certain Events
 


Pursuant to paragraph 12 of the Plan, the number or kind of shares covered by
your Stock Option, the option price per share, and the exercisability of your
Stock Option may be
 
adjusted if certain events occur.  You will be notified in the event of any such
changes.
 


8.  No Guarantee of Employment
 


The grant of this Stock Option shall not constitute an assurance of continued
employment for any period.
 


9.  Administration
 


The Plan authorizes the Committee to interpret the Plan and to act upon all
matters relating to the granting of options under the Plan.  Any determination,
interpretation, construction or
 
other action made or taken pursuant to the provisions of the Plan by the
Committee shall be final, binding and conclusive.
 


10. Restrictions on Option Exercise and Resale of Shares


(a)           As a condition to the exercise of your Stock Option you will be
required to agree to notify the Corporation of any disposition of the shares
acquired upon exercise
 
which occurs within two years of the date of exercise.


(b)           Even though your Stock Option is otherwise exercisable, your right
to exercise the Option will be suspended if the Committee or the Corporation
determines, upon
 
advice of counsel, that your exercise of the Stock Option would violate
applicable laws or regulations.  The suspension will last until the exercise
would be lawful.  Any such
 
suspension will not extend the term of your Stock Option or the period during
which it may be exercised.  The Corporation has no obligation to register its
Common Stock
 
under federal or state securities laws.




 
 

--------------------------------------------------------------------------------

 


 
(c)
The shares of Common Stock you will receive upon exercise of your Stock Option
have not been registered under federal or state securities laws and accordingly
you
 
will be unable to sell such Common Stock unless the sale is registered under the
Securities Act of 1933 or an exemption from registration is available.  As a
result, you
 
will generally need to comply with Rule 144 under the Securities Act when
selling shares acquired upon exercise of your Stock Option.  In general, Rule
144 contains
 
holding period, manner of sale and other restrictions on sale of shares.






 
Sincerely,
         
THE DEWEY ELECTRONICS CORPORATION
               
BY
               
Stock Option Committee Member
 


